            Case 6:20-cv-00529 Document 1 Filed 06/16/20 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


NEODRON LTD.,

                      Plaintiff,                    Case No. 6:20-cv-529

               v.                                   JURY TRIAL DEMANDED

RENESAS ELECTRONICS CORPORATION;
RENESAS ELECTRONICS AMERICA INC.;
RENESAS TECHNOLOGY AMERICA, INC.,

                      Defendants.



              COMPLAINT FOR PATENT INFRINGEMENT
 AGAINST RENESAS ELECTRONICS CORPORATION, RENESAS ELECTRONICS
      AMERICA, INC., AND RENESAS TECHNOLOGY AMERICA, INC.

       This is an action for patent infringement arising under the Patent Laws of the United States

of America, 35 U.S.C. §1 et seq., in which Plaintiff Neodron Ltd. (“Plaintiff” or “Neodron”) makes

the following allegations against Defendants Renesas Electronics Corporation, Renesas

Electronics America Inc., and Renesas Technology America, Inc. (collectively “Renesas” or

“Defendants”):

                                       INTRODUCTION

       1.      This complaint arises from Renesas’s unlawful infringement of the following

United States patents owned by Neodron, each of which generally relate to touchscreen

technology: United States Patent Nos. 8,054,090 (“’090 Patent”); 8,253,706 (“’706 Patent”); and

8,432,173 (“’173 Patent”) (collectively, the “Asserted Patents”).

       2.      Touchscreen technology plays a ubiquitous and important role in countless

electronic devices today. Beyond just providing greater usability to smartphones, tablets and



                                                1
             Case 6:20-cv-00529 Document 1 Filed 06/16/20 Page 2 of 10




notebooks, touchscreens now fill our lives in public and private spaces, from our homes and cars

to the restaurants and stores we visit.

       3.      But just a few decades ago, touchscreen technology could only be found in science

fiction books and film. Although the underlying science behind touch technology can be traced

back to the 1940s, working touchscreens were not conceived and feasible until the mid-1960s,

when the first finger-driven touchscreen was invented by E.A. Johnson in 1965 at the Royal Radar

Establishment in Malvern, United Kingdom. Since then, it took several generations and major

technological advancements for touchscreens to achieve the level of complexity—and

convenience—we see and enjoy today.

       4.      Built on the fundamental breakthrough that our hands and fingers can form changes

in the capacitance of electrodes and electrode-connections when they are in close proximity to

them, touch technology has developed rapidly over the years. Along the way, engineers have

worked tirelessly to try to overcome the limitations and roadblocks touch technology presents.

From conceiving various ways to detect (and correctly ignore) unintentional touches, to

minimizing signal “noise,” to reducing the latency and power consumption that comes with any

complex, multi-part electrical process, there have been many advances to various aspects of the

technology—each building a little on a related advancement before it—to get us to the highly

advanced state we enjoy today.

       5.      These advancements range from fundamental ones, which make basic touch

technology work, to optional improvements, which typically represent one technological option

that improves aspects of the user experience and functionality of a touchscreen. This infringement

action is about the latter: several patented improvements—which took years of research and

millions of dollars in U.S. investments to develop, and which are infringed by Renesas’s accused




                                                2
             Case 6:20-cv-00529 Document 1 Filed 06/16/20 Page 3 of 10




products.

                                              PARTIES

       6.      Plaintiff Neodron Ltd. is an Irish company, having its principal place of business at

Suite 23, The Hyde Building, Carrickmines, Dublin 18, Ireland. Neodron is the sole owner by

assignment of all right, title, and interest in each Asserted Patent.

       7.      On information and belief, Defendant Renesas Electronics Corp. is a corporation

organized under the laws of Japan, with its principal place of business at Toyosu Foresia, 3-2-24

Toyosu, Koto-ku, Tokyo 135-0061, Japan.

       8.      On information and belief, Defendant Renesas Electronics America Inc. is a

corporation organized under the laws of the State of California, with its principal place of business

at 1001 Murphy Ranch Road, Milpitas, CA 95035.

       9.      On information and belief, Defendant Renesas Technology America, Inc. is a

corporation organized under the laws of the State of Delaware, with its principal place of business

at 1001 Murphy Ranch Road, Milpitas, CA 95035.

                                 JURISDICTION AND VENUE

       10.     This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

       11.     This Court has personal jurisdiction over Renesas in this action because Renesas

has committed acts within this District giving rise to this action, and has established minimum

contacts with this forum such that the exercise of jurisdiction over Renesas would not offend

traditional notions of fair play and substantial justice. Renesas, directly and through subsidiaries

or intermediaries, has committed and continues to commit acts of infringement in this District by,




                                                   3
              Case 6:20-cv-00529 Document 1 Filed 06/16/20 Page 4 of 10




among other things, importing, offering to sell, and selling products that infringe the asserted

patents.

        12.     Venue is proper in this District under 28 U.S.C. §1400 (b). Upon information and

belief, Renesas has transacted business in this District and has committed acts of direct and indirect

infringement in this District by, among other things, importing, offering to sell, and selling

products that infringe the asserted patents. Renesas has regular and established places of businesses

in this District, including at 900 S. Capital of Texas Hwy, Las Cimas IV, Suite 250, Austin, Texas

78746. See Exhibit 1.

        13.     Furthermore, venue is proper as to a foreign defendant in any district. 28 U.S.C.

§ 1391(c)(3); In re HTC Corp., 889 F.3d 1349 (Fed. Cir. 2018). Defendant Renesas Electronics

Corp. is foreign corporation organized under the laws of Japan, with its principal place of business

in Japan.

                                             COUNT I

                      INFRINGEMENT OF U.S. PATENT NO. 8,054,090

        14.     Neodron realleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.

        15.     Neodron owns by assignment all rights, title, and interest in U.S. Patent No.

8,054,090, entitled “Noise Handling in Capacitive Touch Sensors.” The ’090 Patent was duly and

legally issued by the United States Patent and Trademark Office on November 8, 2011. A true and

correct copy of the ’090 Patent is attached as Exhibit 2.

        16.     On information and belief, Renesas makes, uses, offers for sale, sells, and/or

imports certain products (“Accused Products”), including Renesas RX microcontrollers with

capacitive touch, such as RX113, RX231, RX230, and RX130, that directly infringe, literally




                                                  4
             Case 6:20-cv-00529 Document 1 Filed 06/16/20 Page 5 of 10




and/or under the doctrine of equivalents, claims 1-18 of the ’090 Patent.

       17.     Renesas also knowingly and intentionally induces infringement of claims 1-18 of

the ’090 Patent in violation of 35 U.S.C. §271 (b). Through the filing and service of this Complaint,

Renesas has had knowledge of the ’090 Patent and the infringing nature of the Accused Products.

Despite this knowledge of the ’090 Patent, Renesas continues to actively encourage and instruct

its customers and end users (for example, through user manuals and online instruction materials

on its website) to use the Accused Products in ways that directly infringe the ’090 Patent. Renesas

does so knowing and intending that its customers and end users will commit these infringing acts.

Renesas also continues to make, use, offer for sale, sell, and/or import the Accused Products,

despite its knowledge of the ’090 Patent, thereby specifically intending for and inducing its

customers to infringe the ’090 Patent through the customers’ normal and customary use of the

Accused Products.

       18.     The Accused Products satisfy all claim limitations of claims 1-18 of the ’090 Patent.

A claim chart comparing independent claim 1 of the ’090 Patent to a representative Accused

Product, Renesas RX113 MCU, is attached as Exhibit 3.

       19.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Renesas has injured Neodron and is liable for infringement of the ’090

Patent pursuant to 35 U.S.C. §271.

       20.     As a result of Renesas’s infringement of the ’090 Patent, Neodron is entitled to

monetary damages in an amount adequate to compensate for Renesas’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Renesas, together with

interest and costs as fixed by the Court.

       21.     Renesas’s infringing activities have injured and will continue to injure Neodron,




                                                 5
              Case 6:20-cv-00529 Document 1 Filed 06/16/20 Page 6 of 10




unless and until this Court enters an injunction prohibiting further infringement of the ’090 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                            COUNT II

                      INFRINGEMENT OF U.S. PATENT NO. 8,253,706

        22.     Neodron realleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.

        23.     Neodron owns by assignment all rights, title, and interest in U.S. Patent No.

8,253,706 (the “’706 Patent”), entitled “Apparatus Using a Differential Analog-to-Digital

Converter.” The ’706 Patent was duly and legally issued by the United States Patent and

Trademark Office on August 28, 2012. A true and correct copy of the ’706 Patent is attached as

Exhibit 4.

        24.     On information and belief, Renesas makes, uses, offers for sale, sells, and/or

imports certain products (“Accused Products”), including Renesas RX microcontrollers with

capacitive touch, such as RX113, RX231, RX230, and RX130, that directly infringe, literally

and/or under the doctrine of equivalents, claims 1-18 of the ’706 Patent.

        25.     Renesas also knowingly and intentionally induces infringement of claims 1-18 of

the ’706 Patent in violation of 35 U.S.C. §271 (b). Through the filing and service of this Complaint,

Renesas has had knowledge of the ’706 Patent and the infringing nature of the Accused Products.

Despite this knowledge of the ’706 Patent, Renesas continues to actively encourage and instruct

its customers and end users (for example, through user manuals and online instruction materials

on its website) to use the Accused Products in ways that directly infringe the ’706 Patent. Renesas

does so knowing and intending that its customers and end users will commit these infringing acts.




                                                 6
              Case 6:20-cv-00529 Document 1 Filed 06/16/20 Page 7 of 10




Renesas also continues to make, use, offer for sale, sell, and/or import the Accused Products,

despite its knowledge of the ’706 Patent, thereby specifically intending for and inducing its

customers to infringe the ’706 Patent through the customers’ normal and customary use of the

Accused Products.

        26.     The Accused Products satisfy all claim limitations of claims 1-18 of the ’706 Patent.

A claim chart comparing independent claim 1 of the ’706 Patent to a representative Accused

Product, Renesas RX113 MCU, is attached as Exhibit 5.

        27.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Renesas has injured Neodron and is liable for infringement of the ’706

Patent pursuant to 35 U.S.C. §271.

        28.     As a result of Renesas’s infringement of the ’706 Patent, Neodron is entitled to

monetary damages in an amount adequate to compensate for Renesas’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Renesas, together with

interest and costs as fixed by the Court.

        29.     Renesas’s infringing activities have injured and will continue to injure Neodron,

unless and until this Court enters an injunction prohibiting further infringement of the ’706 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                            COUNT III

                      INFRINGEMENT OF U.S. PATENT NO. 8,432,173

        30.     Neodron realleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.

        31.     Neodron owns by assignment all rights, title, and interest in U.S. Patent No.




                                                  7
             Case 6:20-cv-00529 Document 1 Filed 06/16/20 Page 8 of 10




8,432,173 (the “’173 Patent”), entitled “Capacitive Position Sensor.” The ’173 Patent was duly

and legally issued by the United States Patent and Trademark Office on April 30, 2013. A true and

correct copy of the ’173 Patent is attached as Exhibit 6.

       32.     On information and belief, Renesas makes, uses, offers for sale, sells, and/or

imports certain products (“Accused Products”), including Renesas RX microcontrollers with

capacitive touch, such as RX113, RX231, RX230, and RX130, that directly infringe, literally

and/or under the doctrine of equivalents, claims 1-19 of the ’173 Patent.

       33.     Renesas also knowingly and intentionally induces infringement of claims 1-19 of

the ’173 Patent in violation of 35 U.S.C. §271 (b). Through the filing and service of this Complaint,

Renesas has had knowledge of the ’173 Patent and the infringing nature of the Accused Products.

Despite this knowledge of the ’173 Patent, Renesas continues to actively encourage and instruct

its customers and end users (for example, through user manuals and online instruction materials

on its website) to use the Accused Products in ways that directly infringe the ’173 Patent. Renesas

does so knowing and intending that its customers and end users will commit these infringing acts.

Renesas also continues to make, use, offer for sale, sell, and/or import the Accused Products,

despite its knowledge of the ’173 Patent, thereby specifically intending for and inducing its

customers to infringe the ’173 Patent through the customers’ normal and customary use of the

Accused Products.

       34.     The Accused Products satisfy all claim limitations of claims 1-19 of the ’173 Patent.

A claim charts comparing independent claim 1 of the ’173 Patent to a representative Accused

Product, Renesas RX113 MCU, is attached as Exhibit 7.

       35.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Renesas has injured Neodron and is liable for infringement of the ’173




                                                 8
              Case 6:20-cv-00529 Document 1 Filed 06/16/20 Page 9 of 10




Patent pursuant to 35 U.S.C. §271.

        36.    As a result of Renesas’s infringement of the ’173 Patent, Neodron is entitled to

monetary damages in an amount adequate to compensate for Renesas’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Renesas, together with

interest and costs as fixed by the Court.

        37.    Renesas’s infringing activities have injured and will continue to injure Neodron,

unless and until this Court enters an injunction prohibiting further infringement of the ’173 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                     PRAYER FOR RELIEF

        WHEREFORE, Neodron respectfully requests that this Court enter:

        a.     A judgment in favor of Neodron that Renesas has infringed, either literally and/or

under the doctrine of equivalents, the ’090 Patent, the ’706 Patent, and the ’173 Patent;

        b.     A permanent injunction prohibiting Renesas from further acts of infringement of

the ’090 Patent, the ’706 Patent, and the ’173 Patent;

        c.     A judgment and order requiring Renesas to pay Neodron its damages, costs,

expenses, and pre-judgment and post-judgment interest for Renesas’s infringement of the ’090

Patent, the ’706 Patent, and the ’173 Patent; and

        d.     A judgment and order requiring Renesas to provide an accounting and to pay

supplemental damages to Neodron, including without limitation, pre-judgment and post-judgment

interest;

        e.     A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding to Neodron its reasonable attorneys’ fees against Renesas; and




                                                    9
            Case 6:20-cv-00529 Document 1 Filed 06/16/20 Page 10 of 10




       f.        Any and all other relief as the Court may deem appropriate and just under the

circumstances.

                                  DEMAND FOR JURY TRIAL

       Neodron, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.




Dated: June 16, 2020                         Respectfully submitted,

                                             /s/ Reza Mirzaie

                                             Reza Mirzaie (CA SBN 246953)
                                             Email: rmirzaie@raklaw.com
                                             Paul A. Kroeger (CA SBN 229074)
                                             Email: pkroeger@raklaw.com
                                             Philip X. Wang (CA SBN 262239)
                                             Email: pwang@raklaw.com
                                             Kent N. Shum (CA SBN 259189)
                                             Email: kshum@raklaw.com
                                             Jonathan Ma (CA SBN 312773)
                                             Email: jma@raklaw.com
                                             RUSS AUGUST & KABAT
                                             12424 Wilshire Blvd. 12th Floor
                                             Los Angeles, CA 90025
                                             Phone: (310) 826-7474

                                             Attorneys for Plaintiff Neodron Ltd.




                                               10
